Not DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 19 Apr 2021 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 last two lines recites the limitation "the first atmospheric chamber" and “the activation pin”.  There are insufficient antecedent basis for these limitations in the claim.
Claim 42 last line recites the limitation "the first atmospheric chamber" and “the activation pin”.  There are insufficient antecedent basis for these limitations in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,920,525. Although the claims at issue are not identical, they are not patentably distinct from each other because all that is recited in claim 41 is encompassed within claim 16 of USP 10,920,525.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,920,525 in view of George et al. (US 20140251619). 
All that is recited in claim 40 is contained within the limitations of claim 1 of USP 10,920,525 with the additional limitation of “wherein the toe valve is arranged inside of a tubing”.
George teaches “the entire toe valve is piped into the casing string as an integral part of the string and positioned where perforation and fluid injection into a formation is desired” - ¶0025.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that it is well-known that toe valves are arranged inside of a tube.
Allowable Subject Matter
Claim(s) 22-39 are allowed.
Claim 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Caminari (US 20130118758) is considered the closest art to the instant invention; which discloses a hydrostatic pressure independent actuator to move an operator axially movable in response to a pressure differential between a first and second chamber; however the invention differs from the instant invention in that the axially movable operator is fixed to the differential piston (Fig 4 #54) whereas the instant invention discloses a ratchet connection between the piston and shaft (Fig 3) in combination of the other claimed limitations.
Holden et al. (USP 4,058,165) discloses a hydraulic operated sequential ratcheted inner mandrel which covers a series of flow ports and is opened by a predetermined sequence of operations which move the mandrel away from the flow ports thereby communicating the annulus with the inner bore of the tool (abstract); however during operation, an increased in the annulus pressure reacts to pull the inner mandrel section up against shoulder and is returned by spring means in chamber #37 upon a release of annulus pressure (Col 6 line 29-44). Therefore does not disclose a ratchet piston, ratchet shaft, and release piston in combination with the other claim limitations.
Brown (USP 6,321,847) discloses a hydraulic activated device and method for use downhole in oil wells used to set devices such as packers and hangers which must be mechanically engaged with tubing (Col 1 line 5-9). The device comprises a chamber having a fluid port for communication between the chamber and downhole fluid located out with the device, the fluid port comprising a fluid flow control mechanism which permits fluid flow into the chamber and substantially prevents reverse flow, and the chamber being provided with a pressure transmission means by which a pressure in the chamber greater than that in the downhole fluid is capable of being applied to a tool to be operated by the device (Col 1 line 38-46). “Typically, the pressure transmission means is a piston located within the second chamber that causes a mechanical force to be applied to the tool. Preferably, the piston is provided with means permitting motion of the piston in a tool setting direction and preventing reverse motion” — (Col 2 line 13-18). However Brown does not disclose a counter mechanism comprising a cylinder, a ratchet piston and a ratchet shaft; a release piston configured to activate a sliding sleeve in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        12 May 2022